Citation Nr: 0313822	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a post-operative right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, from July 1959 to December 1961, from October 
1962 to October 1975, from July 1976 to December 1978, from 
April 1979 to October 1981 and from January 1983 to December 
1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO).  In September 2002, the veteran appeared at 
the RO for a videoconference hearing before the undersigned, 
sitting in Washington, DC.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  These 
regulations provide that, if the Board undertakes to provide 
the notice required by 38 U.S.C.A. § 5103(a), the appellant 
shall have not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was needed prior to final 
appellate consideration of his claim.  At his September 2002 
hearing, the veteran testified that a service comrade 
witnessed the veteran injure his right shoulder while on 
active duty.  In October 2002, the veteran submitted a 
"buddy statement" from his comrade to the San Diego RO.  In 
the statement, the declarant provides that he personally 
witnessed the veteran incur an injury to the right shoulder 
during active duty in 1972.

Unaware that the veteran submitted the "buddy statement" to 
the San Diego RO, the Board made its own attempt to obtain a 
"buddy statement" from the veteran's comrade, as set forth 
in a November 2002 development memorandum.  According to a 
February 2003 Report of Contact by the Los Angeles RO, the 
"buddy statement" submitted to the San Diego RO in October 
2002 by the veteran was associated in a temporary claims file 
at the Los Angeles RO, and would be sent to the Appeals Team.  
The September 2002 statement from B.A.N., a retired 
lieutenant colonel, is now associated with the veteran's 
claims file.  However, there is nothing to indicate that the 
veteran waived initial consideration of the information by 
the regional office.

Furthermore, in light of B.A.N.'s statement regarding the 
origin of the veteran's right shoulder injury during active 
duty, the Board believes that VA examination is required 
prior to appellate consideration of his claim.

Finally, the Board notes that in October 2002 the veteran 
submitted numerous VA medical reports showing treatment for a 
variety of disorders.  These have not been reviewed in light 
of the veteran's claim for service connection for a post-
operative right shoulder condition.  There is nothing to 
indicate that he has waived initial consideration of this 
information by the regional office.

However, on May 1, 2003, just prior to initiation of the 
Board's evidentiary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action would be to 
remand this claim to the RO so that the veteran can be 
provided with the notification necessary under 38 U.S.C.A. 
§ 5103(a) and an appropriate period of time in which to 
submit evidence or argument in response to that notice.

Accordingly, due process, as mandated by the recent decision 
of the Federal Circuit, demands that this case be REMANDED to 
the RO for the following actions:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any post-operative right 
shoulder disorder found to be present.  A 
complete history of the claimed disorder 
should be obtained from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
note that the veteran's service medical 
records are negative as to the claimed 
disorder although a September 2002 
statement from B.A.N corroborates the 
veteran's claim as to a right shoulder 
injury in 1972.  The examiner is requested 
to provide an opinion concerning the 
etiology of any current post-operative 
right shoulder disorder found to be 
present, to include whether it is at least 
as likely as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
post-operative right shoulder disorder was 
caused by military service, including as 
asserted by the veteran and B.A.N., or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 50-
50 probability).  If the examiner finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so indicate.  
A rationale should be provided for all 
opinions offered.  The claims folder 
should be sent to the examiner for review 
prior to examination and the examiner is 
requested to indicate in the examination 
report if the folder was reviewed.  

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

4.	Then, the RO should readjudicate the 
veteran's claim for service connection for 
a post-operative right shoulder disorder, 
with consideration of all evidence 
obtained since the August 2002 
Supplemental Statement of the Case (SSOC).  
.  If the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the August 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



